DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statements filed on February 4, 2021; July 30, 2021; and April 22, 2022 have all been considered and made of record (note the attached copies of form PTO-1449).
Drawings
	Eight (8) sheets of drawings were filed on February 4, 2021 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McClean et al. (US 2016/0274321 A1).
Regarding claim 1; McClean et al. (US 2016/0274321 A1) discloses an optical module (see Figures 1 and 2) comprising: 
an optical device (amplifier 14, optical input/output element 26, optical I/O 20, optical components 22 and 24; see Figures 1 and 2) to which N optical fibers (optical fibers 30) are optically connected, N being a positive integer; and
a carrier (flexible substrate 10) including a substrate (underlying insulative polyimide film 10-I) and an adhesive layer (adhesive coating layer 10-P) formed at a surface of the substrate (10-I), 
wherein an adhesive fixing of a part of the optical device (amplifier 14, optical input/output element 26, optical I/O 20, optical components 22 and 24; see Figures 1 and 2) and a part of the N optical fibers (optical fibers 30) are performed on a surface of the adhesive layer (10-P).  
Regarding claim 3; the adhesive fixing is performed so that the carrier (10) partially overlaps with the optical device (the carrier at least partially overlaps with amplifier 14, optical input/output element 26, optical I/O 20, optical components 22 and 24; see Figures 1 and 2) when viewed from above the carrier (10).  
Claims 1, 3, 4, 7 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Knickerbocker et al. (US 2019/0369339 A1).
Regarding claim 1; Knickerbocker et al. discloses an optical module (see Figure 3) comprising: 
an optical device (photonic chip 100) to which N optical fibers (optical fiber(s) 300) are optically connected, N being a positive integer; and
a carrier (carrier 10) including a substrate (the carrier substrate 10 may be a printed circuit board, which is considered a substrate) and an adhesive layer (adhesive layer includes portions 102, 302, and 402) formed at a surface of the substrate (10), 
wherein an adhesive fixing of a part of the optical device (100) and a part of the N optical fibers (300) are performed on a surface of the adhesive layer (102, 302).  
Regarding claim 3; the adhesive fixing is performed so that the carrier (10) partially overlaps with the optical device (100) when viewed from above the carrier (10; this is inherent because the optical device is positioned on a top surface of the carrier; Figure 3 shows a cross-section from a side view).  
Regarding claim 4; the substrate of the carrier (10) and the adhesive (102, 302, 402) of the carrier are provided with a plurality of holes (the holes in the carrier substrate 10 form recesses in which the chip 100 and a v-groove block 400 are placed, and the holes in the adhesive layer form spaces between adhesive sections 102, 402, and 302; see Figure 3).  
Regarding claim 7; a peeling prevention member (500; see Figure 3 and paragraphs 40-41) is disposed on a non-adhered surface of the N optical fibers (300) fixed to the carrier (10).  
Regarding claim 8; the peeling prevention member (500) is a film, or is a strip-shaped member (500 is a strip-shaped plate that covers fibers 300) or a mesh-like member.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Knickerbocker et al. (US 2019/0369339 A1).
	Regarding claim 2; Knickerbocker et al. teaches that photonics chip 100 (see paragraph 22) may be a photonic integrated circuit die (see paragraph 32) that includes a diode or diode array of light to electrical converters or electrical to light converters (see paragraph 35; photodiodes and photodetectors are light to electrical converters and laser diodes or lasers are electrical to light converters, as understood by one of ordinary skill in the art), and that the carrier (10) may be a printed circuit board, but Knickerbocker et al. does not disclose that the optical device (100) includes ball grid array shaped electrodes.  The examiner takes Official notice that ball grid array shaped electrodes are well known and commonly employed in the art for the purpose of forming electrical connections between photonic integrated circuit chips and printed circuit boards.  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have additionally found it obvious to provide ball grid array shaped electrodes on the optical device (100) in the invention of Knickerbocker et al. for connection to the printed circuit board carrier (10) for the purpose of sending and receiving electrical signals between the optical device (100) and the carrier (10) for operation of any electrical-to-optical converters or optical-to-electrical converters of the optical device (100).
Regarding claim 5; Knickerbocker et al. discloses that in the carrier (10), the substrate (10) is provided with a plurality of holes (the holes forming recesses; see Figure 3), but does not disclose that the adhesive layer (102, 302, 402) is provided with no hole.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to further form the adhesive layer such that no holes were present between the sections of adhesive in the invention of Knickerbocker et al. for the purpose of increasing the surface area to which the adhesive is applied for each of the elements secured by the adhesive, including the chip (100), the block (400), and the fiber(s) (300) for the purpose of providing a more secure connection between these elements and the carrier (10), since it appears that no novel or unexpected results would occur from the application of additional adhesive to fill the spaces between adhesive sections in Figure 3.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant known prior art, does not disclose or reasonably suggest the optical module defined by claim 6, wherein a peeling film is disposed between the adhesive layer and the optical device and between the adhesive layer and the N optical fibers, in order to peel off the optical device and the N optical fibers from the adhesive layer of the carrier in combination with all of the limitations of base claim 1.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Matsuda et al. (CN 102914836 A) discloses adhesive (7, 5) that Is used to attach optical waveguides (4) and optical devices (2, 3) to a carrier (1A; see Figure 1A; the examiner notes that optical fibers are common types of optical waveguides);
Ejiri et al. (JP 2002-107594 A) discloses an adhesive structure for an optical part that increases adhesive strength (see the entire document);
Benzoni et al. (US 2006/0002664 A1) discloses a fiber coupled device (see Figure 7A) with peel prevention strip (300); and
Asai et al. (US 2010/0232744 A1) discloses a PIC chip (1220; see Figure 3) having electrical to light conversion elements (1239a) and solder pad ball connector array (1241) for connection the PIC (1220) to a printed circuit board (1200).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874